Exhibit 10.1
Execution Version
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
CONCHO RESOURCES INC.
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of October 7, 2010 by and among Concho Resources Inc., a Delaware
corporation (“Concho”), and the purchasers named in Schedule A to this Agreement
(each such purchaser a “Purchaser” and, collectively, the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Common Stock pursuant to the Common Stock
Purchase Agreement, dated as of July 19, 2010, by and among Concho and the
Purchasers (the “Purchase Agreement”);
     WHEREAS, Concho has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of each Purchaser and Concho
under the Purchase Agreement that this Agreement be executed and delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph.
     “Concho” has the meaning specified therefor in the introductory paragraph.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “File Date” has the meaning specified in Section 2.01(a)(1) of this
Agreement.
     “Holder” means the record holder of any Registrable Securities.
     “Liquidated Damages” has the meaning specified therefor in
Section 2.01(a)(ii) of this Agreement.
     “Liquidated Damages Multiplier” means the product of $45.30 times the
number of shares of Common Stock purchased by such Purchaser.
     “Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager(s) of such Underwritten Offering.

1



--------------------------------------------------------------------------------



 



     “Placement Agent” means Merrill, Lynch, Pierce, Fenner & Smith
Incorporated.
     “Primary Offering” has the meaning specified therefor in Section 2.03(o) of
this Agreement.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Registrable Securities” means: (i) the Purchased Common Stock and (ii) any
shares of Common Stock issued as Liquidated Damages pursuant to this Agreement,
all of which Registrable Securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.06(a) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.06(a) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared or deemed effective by the Commission and
such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in force) under the Securities Act; (c) such Registrable Security can be
disposed of pursuant to Rule 144(b) (or any similar provision then in force)
under the Securities Act; (d) such Registrable Security is held by Concho or one
of its Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

2



--------------------------------------------------------------------------------



 



ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
          (a) Registration.
               (i) Deadline To Go Effective. Within 90 days of the Closing (the
“File Date”), Concho shall prepare and file a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force) under the Securities Act with respect to all of
the Registrable Securities (the “Registration Statement”). A Registration
Statement filed pursuant to this Section 2.01 shall be on such appropriate
registration form of the Commission as shall be selected by Concho. Concho will
use its commercially reasonable efforts to cause the Registration Statement
filed pursuant to this Section 2.01 to be continuously effective under the
Securities Act until the earlier of (i) the date as of which all such
Registrable Securities are sold by the Purchasers or (ii) the date when such
Registrable Securities become eligible for resale under Rule 144(b) (or any
similar provision then in force) under the Securities Act (the “Effectiveness
Period”). The Registration Statement when declared or deemed effective by the
Commission (including the documents incorporated therein by reference) shall
comply as to form with all applicable requirements of the Securities Act and the
Exchange Act and shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
               (ii) Failure To Go Effective. If the Registration Statement
required by Section 2.01 of this Agreement is not declared effective within
30 days after the File Date, then each Purchaser shall be entitled to a payment
with respect to the Purchased Common Stock of each such Purchaser, as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-day period for the first 30 days following the 30th day after the File Date,
increasing by an additional 0.25% of the Liquidated Damages Multiplier per
30-day period for each subsequent 30 days, up to a maximum of 1.00% of the
Liquidated Damages Multiplier per 30-day period (the “Liquidated Damages”).
Initially there shall be no limitation on the aggregate amount of the Liquidated
Damages payable by Concho under this Agreement to each Purchaser; provided,
however, that if there is a change in the Law or accounting principles generally
accepted in the United States that would result in the Purchased Common Stock
being treated as debt securities instead of equity securities for purposes of
Concho’s financial statements, then the aggregate amount of the Liquidated
Damages payable by Concho under this Agreement to each Purchaser shall not
exceed the maximum amount of the Liquidated Damages Multiplier with respect to
such Purchaser allowed for the Purchased Common Stock not to be treated as debt
securities for purposes of Concho’s financial statements. The Liquidated Damages
payable pursuant to the immediately preceding sentence, accrued on a daily
basis, shall be payable within ten (10) Business Days of the end of each such
30-day period. Any Liquidated Damages shall be paid to each Purchaser in cash or
immediately available funds; provided, however, if Concho certifies that it is
unable to pay Liquidated Damages in cash or immediately available funds because
such payment would result in a breach under any of Concho’s or Concho’s
Subsidiaries’ credit facilities or other indebtedness filed as exhibits to the
Concho SEC Documents, then, to the extent not payable in cash, Concho may pay
the Liquidated Damages in

3



--------------------------------------------------------------------------------



 



kind in the form of the issuance of additional shares of Common Stock. Upon any
issuance of Common Stock as Liquidated Damages, Concho shall promptly prepare
and file an amendment to the Registration Statement prior to its effectiveness
adding such Common Stock to such Registration Statement as additional
Registrable Securities. The determination of the amount of Common Stock to be
issued as Liquidated Damages shall be equal to the amount of Liquidated Damages
divided by the volume weighted average closing price of the Common Stock (as
reported by The New York Stock Exchange) for the ten (10) trading days
immediately preceding the date on which the Liquidated Damages payment is due.
The payment of Liquidated Damages to a Purchaser shall cease at such time as the
Purchased Common Stock of such Purchaser cease to be Registrable Securities
pursuant to Section 1.02 of this Agreement. As soon as practicable following the
date that the Registration Statement becomes effective, but in any event within
two Business Days of such date, Concho shall provide the Purchasers with written
notice of the effectiveness of the Registration Statement.
               (iii) Waiver of Liquidated Damages. Concho may request a waiver
of its obligation to pay any Liquidated Damages, which may be granted or
withheld by the consent of the Holders of a majority of the Purchased Common
Stock, taken as a whole, in their sole discretion. A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.09 of this Agreement) under this
Section 2.01 other than Liquidated Damages owing but not yet paid shall
terminate at such time as the Purchased Common Stock of such Purchaser cease to
be Registrable Securities pursuant to Section 1.02 of this Agreement.
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Concho may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement, but such Selling Holder may
settle any such sales of Registrable Securities) if (i) Concho is pursuing an
acquisition, merger, reorganization, disposition or other similar transaction
and Concho determines in good faith that Concho’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Registration Statement or
(ii) Concho has experienced some other material non-public event the disclosure
of which at such time, in the good faith judgment of Concho, would materially
adversely affect Concho; provided, however, in no event shall the Purchasers be
suspended for a period that exceeds an aggregate of 60 days in any 180-day
period or 120 days in any 365-day period. Upon disclosure of such information or
the termination of the condition described above, Concho shall provide prompt
notice to the Selling Holders whose Registrable Securities are included in the
Registration Statement, shall promptly terminate any suspension of sales it has
put into effect and shall take such other actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.
          (c) Additional Rights to Liquidated Damages. During the Effectiveness
Period, if (i) the Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement as a result of a suspension pursuant
to Section 2.01(b) of this Agreement in excess of the periods permitted therein
or (ii) the Registration Statement is filed and declared effective but shall
thereafter cease to be effective or fail to be usable for its intended purpose
without being succeeded by a post-effective amendment to the Registration
Statement, a

4



--------------------------------------------------------------------------------



 



supplement to the prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the
suspension is lifted or a post-effective amendment, supplement or report is
filed with the Commission, but not including any day on which a suspension is
lifted or such amendment, supplement or report is filed and declared effective,
if applicable, Concho shall owe the Holders an amount equal to the Liquidated
Damages, following (x) the date on which the suspension period exceeded the
permitted period under 2.01(b) of this Agreement or (y) the day after the
Registration Statement ceased to be effective or failed to be useable for its
intended purposes, as liquidated damages and not as a penalty. For purposes of
this Section 2.01(c), a suspension shall be deemed lifted on the date that
notice that the suspension has been lifted is delivered to the Holders pursuant
to Section 3.01 of this Agreement.
     Section 2.02 Underwritten Offering. Any one or more Holders that
collectively hold greater than $100 million of Registrable Securities, based on
the purchase price per share of Common Stock under the Purchase Agreement, may
deliver written notice to Concho that such Holders wish to dispose of an
aggregate of at least $100 million of Registrable Securities, based on the
purchase price per share of Common Stock under the Purchase Agreement, in an
Underwritten Offering. Upon receipt of any such written request, Concho shall
retain underwriters, effect such sale though an Underwritten Offering, including
entering into an underwriting agreement in customary form with the Managing
Underwriter, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.07, and take all reasonable and
customary actions as are requested by the Managing Underwriter or Underwriters
to expedite or facilitate the disposition of such Registrable Securities;
provided, however, Concho management shall not be required to participate in any
roadshow or similar marketing effort on behalf of any such Holder; provided,
further, that Concho shall not be required to effect more than two
(2) Underwritten Offerings pursuant to this Section 2.02, and the Holders shall
be limited to one Underwritten Offering request in any 365 day period.
Additionally, Concho shall notify all Holders of Registrable Securities of the
demand no later than ten (10) days after receipt thereof. Such Holders shall be
permitted to participate in the Underwritten Offering.
     Section 2.03 Sale Procedures. In connection with its obligations under this
Article II, Concho will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;
          (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify Concho in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, use its
commercially reasonable efforts to include such information in such prospectus
supplement;

5



--------------------------------------------------------------------------------



 



          (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) an electronic copy of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;
          (d) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or “blue sky” laws of such jurisdictions as the Selling Holders or,
in the case of an Underwritten Offering, the Managing Underwriter, shall
reasonably request; provided, however, that Concho will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;
          (e) promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;
          (f) immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by
Concho of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction. Following the provision of such notice, Concho
agrees to as promptly as practicable amend or supplement the

6



--------------------------------------------------------------------------------



 



prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;
          (g) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other Governmental
Authority relating to such offering of Registrable Securities;
          (h) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Concho dated the date of the closing under the
underwriting agreement and (ii) “cold comfort” letters, dated the pricing date
of such Underwritten Offering and bring-down letters of like kind dated the date
of the closing under the underwriting agreement, in each case as applicable,
signed by (x) counsel for Concho, (y) the independent public accountants who
have certified Concho’s financial statements and (z) the independent reserve
engineers who have reviewed Concho’s reserves, as applicable; each of the
opinion and the “cold comfort” letters shall be in customary form and covering
substantially the same matters with respect to such Underwritten Offering as are
customarily covered in opinions of issuer’s counsel and in accountants’ and
reserve engineers’ letters delivered to the underwriters in Underwritten
Offerings of securities and such other matters as such underwriters or Selling
Holders may reasonably request;
          (i) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Concho personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided, however, that Concho need
not disclose any such information to any such representative unless and until
such representative has entered into or is otherwise subject to a
confidentiality agreement with Concho satisfactory to Concho (including any
confidentiality agreement referenced in Section 8.05 of the Purchase Agreement);
          (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange on which similar securities
issued by Concho are then listed;
          (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Concho to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

7



--------------------------------------------------------------------------------



 




          (m) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and
          (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
          (o) Concho agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with any Registration Statement covered by Section 2.01, and any
amendment or supplement thereof (any such registration statement or amendment or
supplement a “Primary Offering”), then Concho will cooperate with such Purchaser
in allowing such Purchaser to conduct customary “underwriter’s due diligence”
with respect to Concho and satisfy its obligations in respect thereof. In
addition, at any Purchaser’s request, Concho will furnish to such Purchaser, on
the date of the effectiveness of any Primary Offering and thereafter from time
to time on such dates as such Purchaser may reasonably request, (i) a letter,
dated such date, from Concho’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to
such Purchaser, (ii) a letter, dated such date, from Concho’s independent
reserve engineers in form and substance as is customarily given by independent
reserve engineers in an underwritten public offering, addressed to such
Purchaser, and (iii) an opinion, dated as of such date, of counsel representing
Concho for purposes of such Primary Offering, in form, scope and substance as is
customarily given in an underwritten public offering, including a standard
“10b-5” opinion for such offering, addressed to such Purchaser. Concho will also
permit legal counsel to such Purchaser to review and comment upon any such
Primary Offering at least five Business Days prior to its filing with the
Commission and all amendments and supplements to any such Primary Offering
within a reasonable number of days prior to their filing with the Commission and
not file any Primary Offering or amendment or supplement thereto in a form to
which such Purchaser’s legal counsel reasonably objects in writing.
     Each Selling Holder, upon receipt of notice from Concho of the happening of
any event of the kind described in Section 2.03(e) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.03(e) of this Agreement or until it is advised in
writing by Concho that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Concho, such Selling Holder
will, or will request the managing underwriter or underwriters, if any, to
deliver to Concho (at Concho’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
     If requested by a Purchaser, Concho shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the

8



--------------------------------------------------------------------------------



 



Registrable Securities to be sold in such offering; (ii) as soon as practicable
make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.
     Section 2.04 Cooperation by Holders. Concho shall have no obligation to
include in the Registration Statement Common Stock of a Holder who has failed to
timely furnish such information that, in the opinion of counsel to Concho, is
reasonably required for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.
     Section 2.05 Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Concho; provided, however, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
Common Stockholder of Concho on whom a restriction is imposed in connection with
such public offering. In addition, the provisions of this Section 2.05 shall not
apply with respect to a Holder that owns less than $10 million of Purchased
Common Stock, based on the Commitment Amounts.
     Section 2.06 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Concho’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and The New
York Stock Exchange fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, Inc. and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses and the fees
and disbursements of counsel and independent public accountants for Concho,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions allocable to the sale of
the Registrable Securities.
          (b) Expenses. Concho will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, Concho shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder. Each Selling Holder shall pay all
Selling Expenses in connection with any sale of its Registrable Securities
hereunder.
     Section 2.07 Indemnification.
          (a) By Concho. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Concho will
indemnify and hold harmless each

9



--------------------------------------------------------------------------------



 



Selling Holder thereunder, its officers, members, managers, directors,
employees, agents and other representatives, and each underwriter, pursuant to
the applicable underwriting agreement with such underwriter, of Registrable
Securities thereunder and each Person, if any, who controls such Selling Holder
or underwriter within the meaning of the Securities Act and the Exchange Act,
and its officers, members, managers, directors, employees, agents and other
representatives, against any losses, claims, damages, expenses or liabilities
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”),
joint or several, to which such Selling Holder, officer, member, manager,
director, employee, agent, other representative, underwriter or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers, each such underwriter and each such controlling Person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that Concho will not be liable in any such case if and to the extent
that any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in strict conformity
with information furnished by such Selling Holder, its directors or officers or
any underwriter or controlling Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such Selling Holder, its directors or officers or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Concho, its directors and officers,
and each Person, if any, who controls Concho within the meaning of the
Securities Act or of the Exchange Act, and its directors and officers, to the
same extent as the foregoing indemnity from Concho to the Selling Holders, but
only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in the
Registration Statement or any preliminary prospectus or final prospectus
included therein, or any amendment or supplement thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the net proceeds received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.07. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the

10



--------------------------------------------------------------------------------



 



extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 2.07 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, the indemnifying party shall not settle any indemnified claim without
the consent of the indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.
          (d) Contribution. If the indemnification provided for in this
Section 2.07 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of net proceeds received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

11



--------------------------------------------------------------------------------



 




          (e) Other Indemnification. The provisions of this Section 2.07 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.08 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Concho
agrees to use its commercially reasonable efforts to:
          (a) make and keep public information regarding Concho available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
          (b) file with the Commission in a timely manner all reports and other
documents required of Concho under the Securities Act and the Exchange Act at
all times from and after the date hereof; and
          (c) so long as a Holder owns any Registrable Securities, furnish,
unless otherwise available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Concho, and such other reports
and documents so filed as such Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such Holder to sell any
such securities without registration.
     Section 2.09 Transfer or Assignment of Registration Rights. The rights to
cause Concho to register Registrable Securities granted to the Purchasers by
Concho under this Article II may be transferred or assigned by any Purchaser to
one or more transferee(s) or assignee(s) of such Registrable Securities;
provided, however, that, (a) unless such transferee is an Affiliate of such
Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $20 million of the Purchased Common Stock, based on the
Commitment Amounts, (b) Concho is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.10 Limitation on Subsequent Registration Rights. From and after
the date hereof, Concho shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, grant
registration rights to any other Person that would be superior to the
Purchasers’ registration rights under Section 2.01 of this Agreement.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:

12



--------------------------------------------------------------------------------



 



          (a) if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 hereof; and
          (c) if to Concho, at 550 West Texas Avenue, Suite 100, Midland, Texas
79701 (facsimile: 432.683.8012), notice of which is given in accordance with the
provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received:
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or electronic mail; and when actually
received, if sent by courier service or any other means.
     Section 3.02 Successor and Assigns This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Recapitalization, Exchanges, Etc. Affecting the Common Stock
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all stock of Concho or any successor or assign of Concho
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, stock splits,
recapitalizations and the like occurring after the date of this Agreement.
     Section 3.04 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.05 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute the
same Agreement.
     Section 3.06 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.07 Governing Law. The Laws of the State of Delaware shall govern
this Agreement without regard to principles of conflict of Laws.
     Section 3.08 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the

13



--------------------------------------------------------------------------------



 



extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting or impairing the validity or
enforceability of such provision in any other jurisdiction.
     Section 3.09 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Concho set forth herein. This
Agreement, the Purchase Agreement and the confidentiality agreements entered
into between Concho or the Placement Agent and the Purchasers pertaining to the
sale of the Purchased Common Stock supersede all prior agreements and
understandings between the parties with respect to such subject matter.
     Section 3.10 Amendment. This Agreement may be amended only by means of a
written amendment signed by Concho and the Holders of a majority of the
then-outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.11 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.12 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Concho shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the Purchase Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or the Purchase Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
[The remainder of this page is intentionally left blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CONCHO RESOURCES INC.
      By:   /s/ Timothy A. Leach         Name:  Timothy A. Leach        
Title:  Chief Executive Officer and President     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            Capital World:

THE GROWTH FUND OF AMERICA, INC.
      By:   /s/ Paul G. Haaga, Jr.       Name:   Paul G. Haaga, Jr.     
Title:   Capital Research and Management Company     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            Fidelity:

FIDELITY CONTRAFUND: FIDELITY
   CONTRAFUND
      By:   /s/ Jeffrey Christian       Name:   Jeffrey Christian      Title:  
Deputy Treasurer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            FIDELITY CONTRAFUND: FIDELITY ADVISORS
  NEW INSIGHTS FUND
      By:   /s/ Jeffrey Christian       Name:   Jeffrey Christian      Title:  
Deputy Treasurer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            VARIABLE INSURANCE PRODUCTS FUND III:
  BALANCED PORTFOLIO
      By:   /s/ Jeffrey Christian       Name:   Jeffrey Christian      Title:  
Deputy Treasurer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            FIDELITY ADVISOR SERIES: FIDELITY ADVISOR
  DIVIDEND GROWTH FUND
      By:   /s/ Jeffrey Christian       Name:   Jeffrey Christian      Title:  
Deputy Treasurer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            FIDELITY SECURITIES FUND: FIDELITY
   DIVIDEND GROWTH FUND
      By:   /s/ Jeffrey Christian       Name:   Jeffrey Christian      Title:  
Deputy Treasurer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            FIDELITY SELECT PORTFOLIOS: NATURAL GAS
  PORTFOLIO
      By:   /s/ Jeffrey Christian       Name:   Jeffrey Christian      Title:  
Deputy Treasurer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY ADVISOR SERIES I: FIDELITY
  ADVISOR BALANCED FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY PURITAN TRUST: FIDELITY BALANCED FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY DEVONSHIRE TRUST: FIDELITY
   SERIES ALL-SECTOR EQUITY FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
VARIABLE INSURANCE PRODUCTS FUND II:
CONTRAFUND PORTFOLIO
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY ADVISOR SERIES I: FIDELITY
   ADVISOR BALANCED FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY PURITAN TRUST: FIDELITY BALANCED FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY DEVONSHIRE TRUST: FIDELITY
   SERIES ALL-SECTOR EQUITY FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
VARIABLE INSURANCE PRODUCTS FUND II:
CONTRAFUND PORTFOLIO
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
FIDELITY CAPITAL TRUST: FIDELITY VALUE FUND
   
 
           
 
  By:   /s/ Jeffrey Christian    
 
                Name: Jeffrey Christian     Title: Deputy Treasurer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
Fred Alger:
   
 
           
 
  By:   /s/ Michael F. DiMeglio    
 
                Name: Michael F. DiMeglio     Title: Executive Vice President

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
Canada Pension Plan Investment Board:
   
 
           
 
  By:   /s/ Edwin Cass    
 
                Name: Edwin Cass     Title: Vice President, Global Capital
Markets

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
S.A.C. Capital Associates, LLC:
   
 
           
 
  By:   /s/ Peter Nussbaum    
 
                Name: Peter Nussbaum     Title: Authorized Signatory
 
                CR Intrinsic Investments, LLC:
 
           
 
  By:   /s/ Peter Nussbaum    
 
                Name: Peter Nussbaum     Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
T. ROWE PRICE ASSOCIATES, INC. Investment Advisor for and on Behalf of the Funds
and Accounts on Attachment A:
   
 
           
 
  By:   /s/ Michael F. Blandino    
 
                Name: Michael F. Blandino     Title: Vice President
 
                T. Rowe Price Associates, Inc.     100 East Pratt Street    
Baltimore, Maryland 21202     Attn: Andrew Baek, Vice President and Senior Legal
Counsel     Phone: 410-345-2090     Email: andrew_baek@troweprice.com
 
                Attachment A:
 
                T. Rowe Price New Era Fund, Inc.     John S. and James L. Knight
Foundation — Natural Resources     Advanced Series Trust — AST T. Rowe Price
Natural Resources   Portfolio     Memorial Sloan-Kettering Cancer Center —
Natural Resources     Syngenta Corporation Pension Plan — NRIS     IAM National
Pension Fund Global Natural Resources

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
BAMCO, Inc., on behalf of its investment advisory client, Baron Asset Fund:
   
 
           
 
  By:   /s/ Patrick M. Patalino    
 
                Name: Patrick M. Patalino     Title: General Counsel

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
Eton Park Capital Management, LP on behalf of Eton Park Fund, LP:
   
 
           
 
  By:   /s/ Shailini Rao    
 
                Name: Shailini Rao     Title: Associate General Counsel, Eton
Park Capital Management, LP.

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
Eton Park Capital Management, LP on behalf of Eton Park Master Fund, Ltd.:
   
 
           
 
  By:   /s/ Shailini Rao    
 
                Name: Shailini Rao     Title: Associate General Counsel, Eton
Park Capital Management, LP.

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
Trafelet:
   
 
               
Delta Institutional, LP
   
 
           
 
  By:   /s/ Jeff Faber    
 
                Name: Jeff Faber     Title: Chief Financial Officer
 
               
Delta Onshore, LP
   
 
           
 
  By:   /s/ Jeff Faber    
 
                Name: Jeff Faber     Title: Chief Financial Officer
 
               
Delta Pleiades, LP
   
 
           
 
  By:   /s/ Jeff Faber    
 
                Name: Jeff Faber     Title: Chief Financial Officer
 
               
Delta Offshore, Ltd
   
 
           
 
  By:   /s/ Jeff Faber    
 
                Name: Jeff Faber     Title: Chief Financial Officer

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                 
Citadel Global Equities Master Fund Ltd.
       
By: Citadel Advisors LLC, its Portfolio Manager
   
 
           
 
  By:   /s/ Erica L. Tarpey    
 
                Name: Erica L. Tarpey     Title: Authorized Signatory
 
               
LMA SPC, for and on behalf of Map 86 Segregated Portfolio
       
By: Citadel Advisors LLC, its Investment Manager
   
 
           
 
  By:   /s/ Erica L. Tarpey    
 
                Name: Erica L. Tarpey     Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
PURCHASERS

     
Capital World (The Growth Fund of America, Inc.)
   
Fidelity
   
Fred Alger
   
Canada Pension Plan Investment Board
   
S.A.C. Capital Associates, LLC
   
T. Rowe Price Associates Inc.
   
Baron Asset Fund
   
Trafelet & Company LLC
   
Eton Park Master Fund, Ltd.
   
Citadel Global Equities Master Fund Ltd.
   
Eton Park Fund, L.P.
   
CR Intrinsic Investments, LLC
   
LMA SPC, for and on behalf of Map 86 Segregated Portfolio
   

 